
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1299
		In the House of Representatives, U.
		  S.,
		
			May 11, 2010
		
		RESOLUTION
		Supporting the goals and ideals of Peace
		  Officers Memorial Day.
	
	
		Whereas there are more than 900,000 sworn law enforcement
			 officers in the United States, 12 percent of whom are women;
		Whereas law enforcement officers selflessly protect the
			 people of the United States and their communities;
		Whereas law enforcement officers serve the country in
			 spite of the inherent danger of their service;
		Whereas more than 18,600 law enforcement officers have
			 been killed in the line of duty in the United States since the first recorded
			 police death in 1792;
		Whereas 72 law enforcement officers were killed while
			 responding to the terrorist attacks on September 11, 2001, making that day the
			 deadliest in law enforcement history;
		Whereas 125 law enforcement officers were killed in
			 2009;
		Whereas, on March 21, 2009, Sergeant Mark Dunakin and
			 Officer John Hege and Sergeants Ervin Romans and Dan Sakai of the Oakland
			 Police Department in California were shot and killed by the same gunman in two
			 separate attacks;
		Whereas, on November 29, 2009, Sergeant Mark Renniger and
			 Officers Tina Griswold, Ronald Owens II, and Greg Richards of the Lakewood
			 Police Department in the State of Washington were shot and killed as they sat
			 in a coffee shop;
		Whereas Public Law 87–726 designates May 15th of each year
			 as Peace Officers Memorial Day, and the calendar week during which that Day
			 occurs as Police Week;
		Whereas section 7(m) of title 4, United States Code,
			 requires that the United States flag be flown at half-staff on all government
			 buildings on Peace Officers Memorial Day; and
		Whereas law enforcement officers deserve the gratitude of
			 the people of the United States for their service: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of Peace Officers Memorial Day;
			(2)honors Federal,
			 State, and local law enforcement officers who have been killed or disabled in
			 the line of duty; and
			(3)calls upon the
			 people of the United States to observe Peace Officers Memorial Day with
			 ceremonies and respect befitting those who have risked their lives and died in
			 service to their communities.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
